
	

114 HR 4867 IH: Working Families Relief Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4867
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Kelly of Pennsylvania (for himself and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide further tax incentives for dependent care
			 assistance.
	
	
 1.Short titleThis Act may be cited as the Working Families Relief Act. 2.Expansion of exclusion for dependent care assistance programs (a)Expansion (1)In generalSubparagraph (A) of section 129(a)(2) of the Internal Revenue Code of 1986 is amended by striking shall not exceed $5,000 ($2,500 in the case of a separate return by a married individual). and inserting
					
 shall not exceed—(i)except as provided in clause (ii), $10,500, and (ii)in the case of a separate return by a married individual, ½ the amount in effect under clause (i)..
 (2)Inflation adjustmentParagraph (2) of section 129(a) of such Code is amended by adding at the end the following new subparagraph:
					
 (D)Adjustment for inflationIn the case of taxable years beginning after December 31, 2017, the $10,500 amount under subparagraph (A)(i) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.
							If any amount as adjusted under the preceding sentence is not a multiple of $100, such amount shall
			 be rounded to the next lowest multiple of $100..
 (b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2016.
			3.Allowance of credit for small employer dependent care assistance program start-up costs
 (a)In generalSection 45E of the Internal Revenue Code of 1986 is amended— (1)by striking pension plan in subsection (a) and inserting employee benefit, and
 (2)by adding at the end the following new subsection:  (f)Application to dependent care assistance programsFor purposes of this section—
 (1)an dependent care assistance program of an eligible employer which meets the requirements of section 129(d) shall be treated as an eligible employer plan, and
 (2)this section (including the limitation under subsection (b)) shall be applied separately with respect to any such dependent care assistance program of the eligible employer and other eligible employer plans of such eligible employer..
				(b)Conforming amendments
 (1)Section 38(b)(14) of the Internal Revenue Code of 1986 is amended by striking pension plan and inserting employee benefit. (2)The heading for section 45E of such Code is amended by striking pension plan and inserting employee benefit.
 (3)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by striking pension plan in the item relating to section 45E and inserting employee benefit.
 (c)Effective dateThe amendments made by this section shall apply to costs paid or incurred in taxable years beginning after December 31, 2016, with respect to dependent care assistance programs first effective after such date.
			4.Credit for matching dependent care assistance program contributions by employers
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 45R the following new section:
				
					45S.Credit for employer dependent care assistance program matching contributions
 (a)In generalFor purposes of section 38, the employer dependent care assistance matching contribution credit determined under this section for any taxable year is an amount equal to the lesser of—
 (1)the amount of contributions made by the employer with respect to employees to a dependent care assistance program that meets the requirements of section 129(d), or
 (2)the amount of contributions to such dependent care assistance program elected by such employees under a cafeteria plan of the employer to which section 125 applies.
 (b)LimitationThe credit allowed under subsection (a) for any taxable year with respect to any employee shall not exceed $1,000.
 (c)DefinitionsAny term used in this section which is used in section 129 shall have the meaning given such term under section 129..
			(b)Conforming amendments
 (1)Section 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the employer dependent care assistance matching contribution credit determined under section 45S(a)..
 (2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 45R the following new item:
					
						
							Sec. 45S. Credit for employer dependent care assistance program matching contributions..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.  